Citation Nr: 0022941	
Decision Date: 08/29/00    Archive Date: 09/01/00

DOCKET NO.  99-06 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for a right knee disorder.


REPRESENTATION

Veteran represented by:	AMVETS


ATTORNEY FOR THE BOARD

Maureen A. Young, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1965 to 
April 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 rating decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Seattle, Washington.

In that same rating decision, the RO granted service 
connection for congenital lesion, right heel and assigned a 
10 percent disability evaluation effective June 10, 1997.  
That matter is not before the Board for appellate review.


FINDING OF FACT

The claim of entitlement to service connection for a right 
knee disorder is not supported by cognizable evidence showing 
that the claim is plausible or capable of substantiation.


CONCLUSION OF LAW

The claim of entitlement to service connection for a right 
knee disorder is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Service medical records at entry into the service in December 
1965 show no abnormalities of the veteran's lower extremities 
or musculoskeletal system.

In-service medical records dated in January 1966 show mild 
strain of the medial collateral ligament of the right knee.  
It was noted that the veteran's activities were limited for 
three days.



On physical evaluation in March 1966 the physician suggested 
that the veteran did not meet the standards for retention in 
the military due to symptomatology associated with congenital 
lesion of the right heal, probably an angioma.  It was 
recommended the he be considered for separation from service.  
On his discharge examination record in March 1996 there is no 
mention of a right knee abnormality.

Post-service medical records dated in November 1974 show that 
the veteran underwent a right medical meniscectomy subsequent 
to an arthrogram, which had shown a torn right medial 
meniscus.  At that time he gave a history of having four or 
five injuries to his knee with effusions since 1960.

In June 1997 the veteran filed a claim for entitlement to 
service connection for a right knee condition which he 
alleged had developed in 1966.  

VA conducted a medical examination of the veteran in July 
1997.  He complained about a right knee condition.  He 
reported that he had sustained a twisting injury to the right 
knee in 1965.  He recalled having swelling and pain.  The 
diagnosis was right knee pain, status post surgery.  X-rays 
revealed moderately severe osteoarthritis involving the right 
knee, especially the medial joint space compartment.

In his notice of disagreement with the RO's denial of his 
claim for service connection for a right knee disorder, the 
veteran stated that he first received treatment for his knee 
problems in May 1966.  He further stated that the four or 
five knee injuries mentioned in the medical documents 
occurred after the injury to the right knee while in service.  
He stated that the in-service right knee injury caused his 
knee joint to be weak and unstable for several years prior to 
him having surgery.  He also stated that he could not 
complete his training because he was confined to the hospital 
on restricted duty as a result of his right knee injury.  He 
further stated that he was discharged from the service due to 
his right knee.



Criteria

Pursuant to 38 U.S.C.A. § 5107(a), a person who submits a 
claim for benefits under a law administered by the Secretary 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that a well-grounded claim is "a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden of § [5107(a)]."  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  

The Court has also held that although a claim need not be 
conclusive, the statute provides that it must be accompanied 
by evidence that justifies a "belief by a fair and impartial 
individual" that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992).  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Heuer v. Brown, 7 Vet. App. 
379, 384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (citing Murphy, at 81).  

The Court has held that a well-grounded claim requires 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  See Epps v. Brown, 126 F.3d. 
1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 
498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

Alternatively, a claim may be well-grounded by evidence of 
continuity of symptomatology with a condition noted in 
service, 38 C.F.R. § 3.303(b) (1999), and a competent medical 
opinion that there is a nexus between a currently diagnosed 
disorder and the symptomatology for which there is continuity 
with the condition noted in service.  See Savage v. Gober, 10 
Vet. App. 488 (1997).

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. Brown 
5 Vet. App. 19, 21 (1993).

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1999).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  

Continuous service for 90 days or more during a period of 
war, and post service development of a presumptive disease 
such as arthritis to a degree of 10 percent within one year 
from the date of termination of such service, establishes a 
presumption that the disease was incurred in service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 1999);  
38 C.F.R. §§ 3.307, 3.309 (1999).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (1999).  

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (1999); see Savage, supra.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
appellant.  38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 
3.102, 4.3 (1999).

Analysis

The veteran has the burden of submitting evidence sufficient 
to justify a belief by a fair and impartial individual that 
his claim is plausible.  38 U.S.C.A. § 5107.  

Such a claim need not be conclusive, but only possible to 
satisfy the initial burden of § 5107(a).  Murphy, supra at 
81.  A well-grounded service-connection claim generally 
requires medical evidence of a current disability; medical 
or, in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and a current disability.  Caluza, supra at 506.


The threshold question in this case is whether there is a 
relationship between the veteran's current right knee 
disorder and the mild strain of the medial collateral 
ligament of the right knee, which was diagnosed in service.

VA examination in July 1997 revealed that the veteran has 
right knee pain, status post surgery.  X-rays showed 
moderately severe osteoarthritis of the right knee.  Medical 
reports do not show that the mild knee strain that was 
present in service caused the veteran's current knee 
disorder.  

The evidence shows that the veteran had limited activity for 
three days after his in-service knee injury.  At the time of 
his discharge from service no right knee disorder was noted 
and he did not complain of a knee problem.  There is no 
evidence that the veteran was hospitalized following his knee 
injury.  Furthermore, there is no competent medical evidence 
of record that establishes a link between the veteran's 
claimed current right knee disorder and service.  See Caluza, 
supra.  Since the veteran has failed to satisfy his initial 
burden of submitting a well-grounded claim by failing to 
provide competent medical evidence of a nexus between his 
claimed current right knee disorder and an in-service 
incurrence, his claim is not well grounded. 

In addition, the medical evidence of record shows that the 
veteran had a right meniscectomy performed in November 1974, 
approximately eight years after his discharge from service.  
In addition, at the time of his surgery, he reported a 
history of right knee problems and four or five injuries 
since 1960.  The veteran has presented no medical records of 
treatment for a right knee disorder in the interim period 
from the time of his discharge to his surgery in 1974; or 
from 1974 to the time of the VA examination in July 1997.  
Thus, there is no medical evidence of continuity of 
symptomatology for his claimed right knee disorder since 
military separation.  




The absence of any medical records of a diagnosis or 
treatment for symptoms for a right knee disorder for many 
years after service is evidence highly probative against his 
claim, see Savage, supra, see also Mense v. Derwinski, 1 Vet. 
App. 354, 356 (1991), and annuls any consideration of service 
connection based on continuity of symptomatology.  See 
Savage, supra.

In addition there is no evidence that any chronic disease was 
shown in service or during an applicable presumption period.  
Nor is there medical evidence of a relationship between the 
veteran's current right knee arthritis and any alleged 
continuity of symptomatology.  See Voerth v. West, 13 Vet. 
App. 117 (1999); McManaway v. West, 13 Vet. App. 60 (1999); 
Savage v. Gober, 10 Vet. App. 488 (1997).

As noted above, the veteran has asserted that his current 
right knee disorder is a result of a twisting injury in 
service and that it caused his knee joint to be weak and 
unstable.  However, the evidentiary record is devoid of any 
competent medical evidence in this regard; and such 
assertions by the veteran are beyond the his competence.  See 
King, supra.  

The veteran does not have the competency of a medically 
trained health care professional to express an opinion as to 
diagnosis or etiology.  Espiritu, supra.  Where the 
determinative issue involves causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is possible or plausible is required.  See Heuer, 
Grottveit and Murphy, supra.  The veteran does not meet this 
burden by merely presenting his lay opinion.  Espiritu, 
supra.  Consequently, his lay assertions cannot constitute 
cognizable evidence, and as cognizable evidence is necessary 
for a well-grounded claim, see Tirpak, supra at 611, the 
absence of cognizable evidence renders the veteran's claim 
for a right knee disorder not well grounded.




Moreover, the Court in Colvin pointed out that the Board may 
not base a decision on its own unsubstantiated medical 
conclusions but, rather, may reach a medical conclusion only 
on the basis of independent medical evidence in the record or 
adequate quotation from recognized medical treatises.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

In his May 1998 notice of disagreement, the veteran asserts 
that the first treatment he received for any knee problem was 
in May of 1966 and not 1960 as reflected in the history he 
reported at the time of his right knee surgery.  Even 
assuming that the veteran did receive initial treatment for a 
right knee problem in 1966, the outcome in this instance 
would be the same due to a lack of evidence by competent 
medical authority of a link between the veteran's current 
right knee disorder and an in-service injury.

Moreover, in his notice of disagreement, the veteran 
discussed medical evidence regarding his March 1966 
examination.  Such evidence is a part of the service records 
contained in the file, however, there is no reference to a 
right knee disorder, the reference is to congenital lesion of 
the right heel.

Accordingly, as a well-grounded claim must be supported by 
evidence, not merely allegations, Tirpak, supra, the 
veteran's claim of service connection for a right knee 
disorder must be denied as not well grounded.

For the foregoing reasons, the veteran's claim of entitlement 
to service connection for a right knee disorder is not well 
grounded and must therefore be denied.

Because the veteran has not submitted a well-grounded claim 
of service connection for a right knee disorder, VA is under 
no obligation to assist him in the development of facts 
pertinent to his claim.  See 38 U.S.C.A. § 5107(a) (West 
1991); Grottveit, supra at 93; 38 C.F.R. § 3.159(a) (1999).  

The Board further finds that the veteran has not indicated 
the existence of any evidence that has not already been 
requested and/or obtained that would well ground his claim.  
38 U.S.C.A. § 5103(a) (West 1991); McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 
344 (1996), aff'd sub nom. Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997).

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application to reopen his claim.  See Graves v. Brown, 8 Vet. 
App. 522 (1996); Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1995); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

As the veteran's claim for service connection for a right 
knee disorder is not well grounded, the doctrine of 
reasonable doubt has no application to his claim.


ORDER

The veteran, not having submitted a well-grounded claim of 
entitlement to service connection for a right knee disorder, 
the appeal is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

 

